

114 S1306 IS: Energy Independence Investment Act of 2015
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1306IN THE SENATE OF THE UNITED STATESMay 12, 2015Mr. Manchin (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Policy Act of 2005 to use existing funding available to further projects that
			 would improve energy efficiency and reduce emissions.
	
 1.Short titleThis Act may be cited as the Energy Independence Investment Act of 2015.
 2.FindingsCongress finds that— (1)in 2008, Congress authorized $8,000,000,000 in authority to the Secretary of Energy to issue loan guarantees for qualifying advanced fossil energy projects;
 (2)the Secretary of Energy has issued 2 requests for proposals under the loan guarantee authority for which applicants have applied for loan guarantees;
 (3)no loan guarantee has been issued to a fossil energy project by the Secretary of Energy under a loan guarantee;
 (4)advanced fossil energy technologies could significantly improve the efficiency of the conversion of coal to useful energy;
 (5)the use of advanced fossil energy technologies could result in dramatic reductions of greenhouse gases and other emissions from coal use; and
 (6)a report issued by the National Coal Council in January 2015 concludes that— (A)funding for carbon capture and storage projects is a major challenge; and
 (B)as of the date of enactment of this Act, each large-scale carbon capture and storage project under development has both public and private funding so as to minimize the risk exposure of the project.
				3.Program study
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall carry out, and submit to Congress a report describing the results of, a study on the effectiveness of the advanced fossil loan guarantee incentive program and other incentive programs for advanced fossil energy of the Department of Energy.
 (b)ContentsIn carrying out the study under subsection (1), the Secretary of Energy shall— (1)solicit industry and stakeholder input;
 (2)evaluate the effectiveness of the advanced fossil loan guarantee incentive program, alone or in combination with other incentives, in advancing carbon capture and storage technology;
 (3)review each Federal incentive provided by the Department of Energy and other Federal agencies for carbon capture and storage demonstration projects to determine the adequacy and effectiveness of the combined Federal incentives in advancing carbon capture and storage and advanced fossil energy technologies;
 (4)assess whether combinations of the incentive programs in existence as of the date of enactment of this Act could be effective to advance carbon capture and storage and advanced fossil energy technologies; and
 (5)evaluate the impact of implementing the recommendations described in the January 2015 National Coal Council report entitled Fossil Forward: Revitalizing CCS, Bringing Scale and Speed to CCS Deployment on the effectiveness of the advanced fossil loan guarantee program.